Case 4:16-cr-00007-JPJ Document 422 Filed 08/11/21 Page 1 of 3 Pageid#: 1619



                                                                       AUG 11 2021
               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        DANVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
                                              )      Case No. 4:16CR00007-010
                                              )
v.                                            )      OPINION AND ORDER
                                              )
TORRICK MIKEL MATTOX,                         )      By: James P. Jones
                                              )      United States District Judge
                  Defendant.                  )

     Mary Margaret Cleary, Assistant United States Attorney, Roanoke, Virginia,
for United States; Donald R. Pender, Assistant Federal Public Defender,
Charlottesville, Virginia, for Defendant.

      The defendant has filed a motion to reduce his sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). For the reasons set forth hereafter, it is ORDERED that the

motion, ECF No. 391, is DENIED.

      The defendant was sentenced by the late District Judge Jackson L. Kiser by

judgment entered May 16, 2017, to 84 months imprisonment. The government

represented on May 5, 2021 that Mattox is currently housed at a residential reentry

center, also known as a halfway house. At the time he filed his motion for

compassionate release on November 24, 2020, he was incarcerated at the Southwest

Virginia Regional Jail Authority, Abingdon Facility, which is not a BOP facility.

The grounds of the defendant’s motion are that he is at increased risk of serious

illness from COVID-19 because he has sleep apnea.
Case 4:16-cr-00007-JPJ Document 422 Filed 08/11/21 Page 2 of 3 Pageid#: 1620




      The government first argues that the motion should be denied because Mattox

failed to exhaust his administrative remedies as required by 18 U.S.C.

§ 3582(c)(1)(A). He did not submit any evidence that he made a request to the

warden of his facility before filing his motion in this court. The warden of the

Southwest Virginia Regional Jail Authority, Abingdon facility, is not a BOP official,

however, and would not have the power to grant the defendant’s request. The

residential reentry center does not have a warden. In the defendant’s situation, there

was no appropriate BOP warden to which he could have submitted a request. I

therefore find that his failure to exhaust administrative remedies is excused because

exhaustion would have been futile. See United States v. Moore, No. 5:16-CR-6,

2021 WL 3288354, at *2 (W.D. Va. Aug. 2, 2021) (Urbanski, J.).

      Nevertheless, I find that Mattox has not established any extraordinary and

compelling reason that would warrant a reduction. See 18 U.S.C. § 3582(c)(1)(A)(i).

The Centers for Disease Control and Prevention (CDC) does not list sleep apnea as

a condition that increases one’s risk of severe illness from COVID-19. Centers for

Disease Control and Prevention, People with Certain Medical Conditions (May 13,

2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html. While I do not intend to diminish the seriousness of

the pandemic and the defendant’s legitimate concern, generalized fear about

contracting the virus is not a sufficient reason to justify compassionate release. I


                                         -2-
Case 4:16-cr-00007-JPJ Document 422 Filed 08/11/21 Page 3 of 3 Pageid#: 1621




note that I directed the defendant to inform the court as to whether he had been

offered or received a vaccine against COVID-19, but he did not supply the requested

information. See Order, Apr. 21, 2021, ECF No. 409.

      Considering this factor, as well as those set forth in § 3553(a), I find that the

defendant is not qualified for such extraordinary relief.



                                                ENTER: August 11, 2021

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -3-
